DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Figure 3), Claims 1, 3, 19, 21, 23, 25, 27, 29, 31, 33, 51, 53, 55, 57, 59, and 61 in the reply filed on 21 January 2021 is acknowledged.
Claims 2, 4-18, 20, 22, 24, 26, 28, 30, 32, 34-50, 52, 54, 56, 58, 60, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Information Disclosure Statement
The prior art non-patent literature documents which were not considered by Examiner could not be located in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
405, 602, 1706.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 81: 	the phrase 50percent should be properly spaced
Paragraph 85:	the phrase (202 . should read (202).
Paragraph 89: 	the phrase Figure1 should be proper spaced
Paragraph 97: 	the phrase (1102)wraps should be properly spaced
Paragraph 102: the phrase 1604) should read (1604)
Appropriate correction is required.
Claim Objections
Claim 57 is objected to because of the following informalities:  
Proper ending punctuation has been omitted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23, 25, 27, 29, 31, 33, 53, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 19, the phrase said filament wrap lacks proper antecedent basis.
In regards to Claim 23, the phrase said filament wrap lacks proper antecedent basis.
In regards to Claim 25, the phrases said filament wrap and said multifilament yarn lack proper antecedent basis.
In regards to Claim 27, the phrases said filament wrap and said monofilament yarns lack proper antecedent basis.
In regards to Claim 29, the phrase said filament wrap lacks proper antecedent basis.
In regards to Claim 31, the phrases said multifilament wrap and said multifilament yarns lack proper antecedent basis.
In regards to Claim 31, the phrase said filament wrap lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 19, 25, 27, 31, 51, 53, 55, 57, and 59 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Edgawa et al (4219996).
Edgawa teaches a system for reduced fiber shedding comprising a rotor-spun wrap-spun composite yarn (Figures 15A, 15B, 17).
In regards to Claim 19, Edgawa teaches a filament wrap comprises two or more multifilament yarns plied together prior to being spun (Figure 15A; Column 12, lines 40-45).
In regards to Claim 26, Edgawa teaches a filament wrap comprises a single multifilament yarn that has an added twist prior to being spun (Column 2, lines 15-19).
In regards to Claim 27, Edgawa teaches a filament wrap comprises one or more monofilament yarns each having a linear mass of up to 30 denier (Example 1; 70 denier, 24-filament yarn would be the same as 24 monofilament yarns, each with a denier of less than 30 denier).
In regards to Claim 31, Edgawa teaches a multifilament wrap comprises two or more multifilament yarns wherein there is no intermingling or twisting of filaments contained within (Figure 15A shows two or more multifilament yarns; Claim 6 teaches multifilament yarns can be applied as flat bands).
In regards to Claim 51, Edgawa teaches said rotor-spun wrap-spun composite yarn comprises at least 50 percent by weight of staple-content fibers greater than 38mm in length (Example 2; 2-denier, 51-mm polyester staple).
In regards to Claim 53, Edgawa teaches said rotor-spun wrap-spun composite yarn comprises at least 50 percent by weight of said staple-content fibers equal to or greater than 51mm in length (Example 2; 2-denier, 51-mm polyester staple).

In regards to Claim 57, Edgawa teaches said rotor-spun wrap-spun composite yarn in which any non-mechanically recycled staple fiber comprises only biodegradable fibers (none taught as being non-mechanically recycled, so not further limiting)
In regards to Claim 59, Edgawa teaches said rotor-spun wrap-spun composite yarn which comprises only non-biodegradable fibers (Example 2; polyester).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgawa in view of Parker et al (4411129).
While Edgawa essentially teaches the invention as detailed, it fails to specifically teach the filament wrap yarn comprises an air-textured yarn based structure.  Parker, however, teaches that it is well known in the wrapped composite yarn art to utilize textured yarns as wrapping yarns (Field of the Invention).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a textured yarn as taught by Parker as a wrapping yarn in the composite yarn of Edgawa, so as to improve comfort.  

Claims 21, 29, and 33 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Edgawa in view of Kim et al (20170292207).
While Edgawa essentially teaches the invention as detailed, including use of non-biodegradable fibers, it fails to specifically teach the use of biodegradable fibers in the filament wrap.  Kim, however, teaches that it is well known to use biodegradable fibers in the textile arts (Background Art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable fibers of Kim in the composite yarn of Edgawa, so as to provide comfort while making the yarn more environmentally friendly.
	In regards to Claim 29, Kim teaches each non-biodegradable filament has a linear density greater than 1 denier (Paragraph 16).
Claims 23 and 61 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Edgawa in view of the Japanese Document (JP 2004-100087).
While Edgawa essentially teaches the invention as detailed, including the use of polyester fibers, it fails to specifically teach the source of the polyester of the filament wrap.  The Japanese document teaches, however, teaches that it is well known to source thermally recycled polyester for use (Translated Abstracts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized recycled polyester, so as to obtain the material needed while doing so in an environmentally responsible manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Yngve et al (4802330), Yngve et al (4729214), and Maixner et al (4302926) teach at least similar structures to those at claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732